Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keyon Bowman, a state prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint and the denial of his post judgment motions to alter and amend the judgment and for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bowman v. Ozmint, No. 0:08-cv-02517-PMD, 2009 WL 3065180 (D.S.C. Sept. 22, 2009), (Oct. 20, Oct. 29, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.